Title: To Thomas Jefferson from James Dinsmore, 21 April 1808
From: Dinsmore, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello April 21st 08
                  
                  The glass arrived here, (seemingly in good condition) a few days ago, we are now engaged in makeing the sashes, Mr Perrey has got the roofs of the S.E. offices & covered way ready to lay the floor on, & Mr Chisholm has got the most of the rooms plaistered & Bricks ready to raise the Chimneys. Mr Perrey says you Purposed haveing a new roof put on the south Pavillion if so I think it would be adviseable to have it done before you move your Books in there—if you can make it Perfectly Convinient I Should be glad to have one hundred Dollars the first week in May, but I do not wish you to put your self to any inconvenience to send it. I am Sir with respect your very Humble servant
                  
                     Jas. Dinsmore 
                     
                  
                  
                     P.S we have examind the glass since writeing the above & find that the 50 panes intended for the inner window of the dineingroom is only 14 by 18 I, instead of 16 by 18 which it is wanted to be, you will plase therefore to forward 36 panes of the latter size as soon as possible as the sashes are made for it, Mr. Barrey wishes it to be cut a little large—
                  
               